sm 4a ysiee- internal_revenue_service department of the treasury washington dc coniact person telephone number in reference to date mar dear sir or madam this is in reference to your letter of date requesting advance approval of revisions made to your scholarship guidelines and grant procedures we originally approved your grant procedures in a ruling letter dated date your proposed revisions to your scholarship guidelines are a in addition to students attending colleges and as follows universities scholarships will now also be offered for students attending private_schools ie kindergarten through grade b while financial aid will still be a significant factor in the selection process the requirement that all other available sources of funds have been exhausted will be deleted scholarship recipients will be selected pursuant to these the recipient school will monitor all revised guidelines recipient students for continued eligibility and will submit to you periodic reports of each scholarship recipient’s academic performance including courses completed and grades received for each academic period the school will provide you with an annual report on the use of such funds and a report on each recipient’s progress towards a degree accordance with sec_53_4945-4 of the foundation and similar excise_taxes regulations by qualify as scholarships as described in sec_4945 code individuals and condition that the school use such grants to defray the recipient's expenses only if the recipient is enrolled at the school and has standing consistent with the revised scholarship guidelines recovery_of such misused funds ii paying such scholarships to the school and not the you will investigate any misuse of funds and seek a iii making such grants to the school on the in addition you will make grants in i making only grants which of the you will retain records with respect to the scholarship granted which records include i the information used to evaluate the qualifications of the scholarship applicants ii a ppa we ries oe ca toaiend ee complete identification of the scholarship recipients amount and purpose of each grant and iv and other follow-up data outlined in administering the scholarship program the all recipient reports iii sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the a procedure it provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 the code a ii of the information provided indicates that your revised scholarship program and the procedures under which it conducted will not differ materially from your original program approved in the letter dated date is therefore based upon the information submitted and assuming your revised program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 of the code accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code provided for in sec_117 such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 and as such are eligible for the exclusion from income of the code to the extent that thus expenditures made in of the code this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be no material changes in the facts upon which it it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code 2s please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours bevatt v beck gerald v sack chief exempt_organizations technical branch
